In an action for divorce, the defendant appeals (1) as limited by his brief, from so much of an order of the Supreme Court, Suffolk County, dated November 2, 1977, as, in granting his motion for leave to serve a countérclaim, enjoined him from proceeding on the counterclaim at the trial of the divorce action, unless he paid to the plaintiff on or prior to November 10, 1977 all arrears due under the court’s order dated April 4, 1977; and (2) from a further order of the same court, dated November 23, 1977, which denied his motion for reargument. Appeal from order dated November 23, 1977 dismissed. No appeal lies from an order denying reargument. Order dated November 2, 1977 affirmed insofar as appealed from. Plaintiff is awarded one bill of $50 costs and disbursements to cover both appeals. The condition imposed constituted a proper exercise of discretion (see Larsen v Larsen, 9 AD2d 896). Hopkins, J. P., Titone, Gulotta and O’Connor, JJ., concur.